Citation Nr: 1801589	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for hypopigmentation vitiligo.

2. Entitlement to a rating in excess of 10 percent for bilateral Achilles tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.

The issue of entitlement to a rating in excess of 30 percent for hypopigmentation vitiligo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 13, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of entitlement to a rating in excess of 10 percent for bilateral Achilles tendonitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to a rating in excess of 10 percent for bilateral Achilles tendonitis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2016, the Veteran submitted correspondence indicating his desire to withdraw the pending appeal as to the issue of entitlement to an increased rating for bilateral Achilles tendonitis.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and it is dismissed. 


ORDER

The appeal for entitlement to a rating in excess of 10 percent for bilateral Achilles tendonitis is dismissed.


REMAND

In the May 2016 hearing, the Veteran stated that his skin disability had progressively worsened.  He reported increasing hypopigmentation of exposed and nonexposed areas of the skin, particularly in the areas of the face, chest, back, and legs.  An October 2013 letter from his primary care physician also states that hypopigmented skin lesions covering the Veteran's face, head, back, chest, arms, and legs affect more than 50 percent of his entire body and more than 50 percent of exposed areas.  The preceding suggests a worsening of the symptoms since his last examination in October 2013.  The Veteran should be afforded a new VA examination to evaluate the current severity of his skin disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to evaluate the current severity of his skin disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


